UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1342



MYRA R. EDWARDS,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF THE AIR FORCE, AFBCMR; MALCOLM
GROW UNITED STATES AIR FORCE MEDICAL CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-4190-DKC)


Submitted:   May 13, 1999                     Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Myra R. Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Myra R. Edwards appeals the district court’s orders dismissing

her civil complaint on the basis of res judicata and denying her

motion for reconsideration.    We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court.   See Edwards

v. Dep’t of the Air Force, No. CA-98-4190-DKC (D. Md. Feb. 2 & Mar.

2, 1999).*    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 29, 1999, the district court’s records show that it was
entered on the docket sheet on February 2, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2